UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee eee eee ee eee ee eee eee eee eee x
UNITED STATES OF AMERICA,
-against- :
ALEXANDER GUERRA, |
Defendant. :

wee eee ee eee eee eee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

 

16 Crim. 11 (GBD)

A change of plea hearing is scheduled for June 1, 2021 at 9:00 a.m. The status conference

scheduled for June 8, 2021 at 9:00 a.m. is cancelled.

Dated: New York, New York
May 19, 2021

SO ORDERED.

GEORGE B. DANIELS
United States District Judge

 

 
